Exhibit 16.1 Weinberg & Baer LLC 115 Sudbrook Lane, Baltimore, MD 21208 Phone (410) 702-5660 Securities and Exchange Commission 450 – Fifth Street N.W. Washington, D.C. 20549 Gentlemen: We are the former independent registered accountant of Kryptic Entertainment, Inc. We have read the Company’s Current Report on Form 8-K/A dated March 3, 2011, and are in agreement with the contents in regard to our firm. For the remainder of the Current Report on Form 8-K/A, we have no basis to agree or disagree with other statements of the Company contained therein. Respectfully submitted, Weinberg & Baer LLC Baltimore, Maryland March 3, 2011
